          Case 2:20-cr-00377-RJC Document 34 Filed 12/08/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                         v.                          Criminal No. 20-377

 BILL RANA
 ERIC ARMES
 JASON EVANS
 HASANI JAMES
 CODY BONANNO
 PHILLIP BONANNO
 DOMINIC QUARTURE
 MARK STOCKHAUSEN
 PATRICK RIZZO

                              MOTION TO UNSEAL INDICTMENT
                                 AND ARREST WARRANTS


               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant

United States Attorney for said District and, pursuant to Rules 6(e)(4) and 6(e)(6) of the Federal

Rules of Criminal Procedure, respectfully moves the Court to issue an Order unsealing the

Indictment returned in this case and the Arrest Warrants issued pursuant to said indictment. In

further support of this Motion, the United States avers as follows:

               1.      On December 1, 2020, an Indictment was returned by the grand jury

charging the above-named defendants with violating Title 21, United States Code, Section 846

and/or Title 18, United States Code, Section 922(g)(1). Arrest Warrants were issued pursuant to

said Indictment.

               2.      On December 1, 2020, this Court issued an Order sealing the aforesaid

Indictment and Arrest Warrants, together with the Motion to Seal, until further Order of Court.

               3.      On December 8, 2020, the defendants were apprehended and taken into
           Case 2:20-cr-00377-RJC Document 34 Filed 12/08/20 Page 2 of 2




custody.

               4.     Based upon the foregoing, the United States believes and therefore avers

that it is in the interest of justice that the Indictment returned in this case and Arrest Warrants

issued thereby, now be unsealed.

               WHEREFORE, the United States of America respectfully requests that this Court

issue an Order unsealing the Indictment returned in this case and the Arrest Warrants issued

pursuant to the Indictment.

                                                            Respectfully submitted,

                                                            SCOTT W. BRADY
                                                            United States Attorney


                                                    By:     /s/ Rebecca L. Silinski
                                                            REBECCA L. SILINSKI
                                                            Assistant U.S. Attorney
                                                            PA ID No. 320774
